Citation Nr: 9902953	
Decision Date: 02/01/99    Archive Date: 02/10/99

DOCKET NO.  97-09 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bronchial asthma, to 
include whether new and material evidence has been submitted 
to reopen the claim for service connection for bronchial 
asthma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from November 1970 to May 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision, in which the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) declined to reopen the 
appellant's claim for service connection for bronchial 
asthma.  The Board, in this decision, has reopened the claim 
and then made a decision on the merits.  In view of the 
favorable decision on both these matters, no prejudice to the 
appellant ensues.

The Board notes that, in a Form 9 filing dated in February 
1997, the appellant appears to have raised claims for service 
connection for right knee and right elbow disabilities.  A 
claim for a right knee condition had previously been denied 
in a June 1977 RO decision.  In a Form 21-4138 filing, dated 
in July 1994, he also appears to have raised the issue of 
service connection for numerous disabilities stemming from 
his claimed gas exposure during service.  These issues are 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The RO denied service connection for bronchial asthma in 
January 1974, and confirmed the denial in June 1977.  The 
appellant did not submit a timely appeal, and these decisions 
are final.

2.  Additional evidence since the June 1977 RO rating 
decision, the last prior final denial of the claim, when 
considered in conjunction with the evidence that had 
previously been considered, is new and material.

3.  Bronchial asthma, reported in service, existed prior to 
service,

4.  Bronchial asthma was aggravated in service.


CONCLUSIONS OF LAW

1.  The RO's June 1977  rating decision wherein service 
connection for bronchial asthma was denied is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (1998).

2.  The evidence submitted by the appellant since the RO's 
June 1977 rating decision is new and material and serves to 
reopen his claim for service connection for bronchial asthma.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).

3.  Bronchial asthma clearly and unmistakably pre-existed 
service, and the presumption of soundness is rebutted.  
38 U.S.C.A. § 1111, 1137 (West 1991).

4.  Bronchial asthma was aggravated in service.  38 U.S.C.A. 
§§ 1153, 5107 (West 1991); 38 C.F.R. § 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that newly submitted medical records, 
along with his recent testimony, constitutes new and material 
evidence of the incurrence of his bronchial asthma during 
service.  He originally filed a claim for service connection 
for bronchial asthma and hay fever, on the basis of 
aggravation of a pre- existing condition, in September 1973.  
The RO, in a January 1974 rating decision, denied the claim, 
and informed the appellant of the denial by letter later in 
January 1974.  The RO determined that "Your bronchitis and 
hay fever are constitutional or developmental abnormalities 
and are not considered disabilities under the law for which 
compensation may be paid."  He did not file a timely appeal.  
The denial was confirmed by rating decision in June 1997, and 
that decision also was not appealed.  Accordingly, such 
decisions are final.  38 U.S.C.A. § 7105(c) (West 1991) and 
38 C.F.R. §§ 3.104(a); 3.160(d); 20.302(a) (1998); see also 
Evans v. Brown, 9 Vet.App. 273 (1996).

As a general rule, once a claim has been disallowed, that 
claim shall not thereafter be reopened and allowed based 
solely upon the same factual basis.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1998).  However, if the 
appellant can thereafter present new and material evidence of 
the previously disallowed claim, he is entitled to have his 
claim reopened and to have the entire record reviewed.  
38 U.S.C.A. § 5108 (West 1991).  

Evidence is new when it is not merely cumulative or redundant 
of other evidence on the record.  Material evidence is 
evidence which bears directly and substantially upon the 
specific the issue at hand, and which by itself or in 
connection with evidence previously assembled, is so 
significant that is must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998); 
see also Hodge v. West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998); Manio v. Derwinski, 1 Vet.App. 140, 145 (1991).  
Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet.App. 216, 220 (1994); Justus v. Principi, 3 Vet.App. 510, 
513 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991).

A preexisting disease will be considered to have been 
aggravated by wartime service where there is an increase in 
disability during service, unless there is clear and 
unmistakable evidence that the increase is due to the natural 
progress of the condition.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306 (1998).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (1998).  
Determination of the existence of a pre- existing condition 
must be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion.  Miller v. West, 11 
Vet.App. 345, 348 (1998).

Medical evidence which was previously of record consisted of 
service medical records which show that on examination for 
service induction in November 1970, the appellant reported 
that he did have or once had asthma.  The examiner reported 
that the appellant had had an asthma attack 8 months 
previously.  Examination of the lungs and chest was normal.  
In January 1971, he reported asthma attacks upon exertion 
that had not been documented since his induction.  His 
attacks were infrequent and mild, and pulmonary function test 
findings, dated in February 1971, were suggestive of mild 
obstructive airway disease which was reversible to some 
extent with broncho- dilators.

Medical Board Proceeding show that the appellant reported 
that, when he was 11 years old, he had episodes of recurrent 
wheezing which was diagnosed as asthmatic bronchitis, and was 
treated with oral medications, by his private physician.  He 
was also told that he had allergies to ragweed and certain 
other pollens.  He had had a severe episode of bronchial 
asthma at the age of 16 which required the use of injections.  
He was told not to engage in sports and, since that time, he 
had experienced intermittent wheezing with the most recent 
episode occurring four months prior to induction.

The military examiners noted that, since he entered active 
service, the appellant required no injections or 
hospitalization for his condition, but he had had episodes of 
mild wheezing which were relieved somewhat by use of 
mistometers and medihalers, as well as with the use of oral 
medications such as Tedral and Quibron elixir.  Despite the 
infrequency and mildness of his attacks, the examiners felt 
that the appellant was unfit for duty when his history was 
viewed in the context of the standards of induction.  It was 
felt that pollen exposure, etc., would interfere with the 
performance of his duties.  Accordingly, he was diagnosed 
with asthmatic bronchitis and hay fever, and it was 
recommended that he be medically discharged from active 
service.  The Medical Board concluded that asthmatic 
bronchitis and hay fever had existed prior to active duty and 
had been aggravated by active duty.

Nonmedical evidence previously of record included appellant's 
September 1973 application for VA compensation or pension, 
wherein he described his asthma as follows: "Asthma ... Feb 71 
...had this problem prior to entering the military and became 
aggrivated (sic) when changing climate.  Since being released 
from the military because of this condition, it has 
continually been aggrivating (sic) and is progressively 
getting more troublesome."

Medical evidence of treatment, related to asthmatic 
bronchitis, submitted since the RO denial in 1977 includes an 
opinion by Felipe A. Hernandez, M.D., dated in October 1994, 
which was included in a disability determination conducted by 
the Department of Labor and Employment Security of the State 
of Florida.  This opinion indicated that the appellant's 
bronchial asthma caused shortness of breath, bronchospasms, 
weakness, fatigue, cough, tachycardia and other symptoms.  
This disability, along with the appellant's diabetes, 
affected his skills and capacity to work in many areas.  

VA outpatient treatment records show treatment, in part, for 
bronchial asthma and upper respiratory infections beginning 
in March 1995.  A June 1996 VA general medical examination 
indicated a diagnosis of history of bronchial asthma.

Nonmedical evidence of record submitted since the RO's 1977 
denial consists of the appellant's testimony before the RO in 
November 1997.  He testified that, prior to service, his 
parents suspected that he had asthma but that there was never 
a confirmed diagnosis.  He played sports during high school 
and didn't have any problems.  At his induction examination, 
the examiners found no physical problems and he completed 
basic training without any problems.  His problems began 
during advanced infantry training while stationed at Fort 
Monmouth, New Jersey.  He had a sudden onset of asthmatic 
problems for which he was sent to the infirmary.  He was 
treated with an inhaler and Percodan tablets, but his 
condition progressively worsened.  He wasn't told that he was 
being discharged due to a pre- existing condition.  He 
indicated his opinion that the determination that his 
bronchial asthma pre- existed service was based solely upon 
his check mark for asthma on his report of medical history 
upon induction.  Following service, he used over- the- 
counter inhalers and he was treated by private physicians, 
but those records of treatment were unavailable.  He 
indicated that the older wooden barracks at Fort Monmouth 
might have been a precipitating factor as to the onset of his 
asthmatic bronchitis.

It is the Board's decision that the additional evidence, and, 
in particular, the appellant's testimony, when deemed 
credible, is new and material, thereby serving to reopen the 
claim.  Accordingly, de novo review of the record follows.

Although the appellant currently denies that this is the 
case, the more probative evidence shows clearly and 
unmistakably that asthma pre-existed service.  This more 
probative evidence consists of the history he reported upon 
being examined for service induction, the history obtained by 
the examining physician at that time, the history he provided 
during service, and the findings of the Medical Board.  The 
appellant himself conceded the pre-service existence of 
asthma when he filed his original claim for compensation.

This Board also finds, upon review of the entire record, that 
the pre-existing asthma was aggravated during service.  That 
his condition worsened in service is reflected in his 
testimony, and in his service medical records, reflecting, as 
they do, recurrent episodes of wheezing, only somewhat 
relieved by treatment.  In addition, it was the opinion of 
the Medical Board that his asthma had been aggravated in 
service.  Accordingly, and with application of the benefit of 
the doubt rule, the Board finds that service connection for 
bronchial asthma is warranted on the basis of aggravation.


ORDER

Service connection for bronchial asthma is allowed.




	(CONTINUED ON NEXT PAGE)




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 8 -


